13-157
         Bonnaig v. Nuñez




                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1               At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2       Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
 3       5th day of December, two thousand thirteen.
 4
 5       PRESENT:
 6                   AMALYA L. KEARSE ,
 7                   DENNIS JACOBS,
 8                         Circuit Judges.*
 9       _______________________________________________
10
11       Denise Kingue Bonnaig, Esq., DBA Denise K.
12       Bonnaig & Associates,
13
14                                Plaintiff-Appellee,
15
16                          v.                                               13-157
17
18       Juan Nuñez,
19
20                         Defendant-Appellant.
21       _______________________________________________
22
23


                 *
                 Judge Chester J. Straub, a member of the original panel, subsequently recused himself.
         The remaining two members of the panel, who are in agreement, decide this appeal in
         accordance with Internal Operating Procedure E(b) of the Rules of the United States Court of
         Appeals for the Second Circuit. See 28 U.S.C. § 46(d); cf. United States v. Desimone, 140 F.3d
         457, 458 (2d Cir. 1998).
 1   FOR PLAINTIFF-APPELLEE:                               Denise K. Bonnaig, Esq., pro se, New York,
 2                                                         NY.
 3
 4   FOR DEFENDANT-APPELLANT:                              Jonathan E. Cohen, Law Office of Marco E.
 5                                                         Fava, Scarsdale, NY.
 6
 7          Appeal from a judgment of the United States District Court for the Southern District of

 8   New York (Baer, J.).

 9          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

10   DECREED that the judgment is AFFIRMED.

11          Appellant, Juan Nuñez, appeals from the district court’s grant of summary judgment in

12   favor of his former attorney, Denise K. Bonnaig, in Bonnaig’s quantum meruit action for

13   attorneys’ fees. We assume the parties’ familiarity with the underlying facts, the procedural

14   history of the case, and the issues on appeal.

15          We review orders granting summary judgment de novo. See Gonzalez v. City of

16   Schenectady, 728 F.3d 149, 154 (2d Cir. 2013). “Summary judgment is appropriate if there is no

17   genuine dispute as to any material fact and the moving party is entitled to judgment as a matter

18   of law.” Id. In determining whether there are genuine disputes of material fact, this Court is

19   “‘required to resolve all ambiguities and draw all permissible factual inferences in favor of the

20   party against whom summary judgment is sought.’” Terry v. Ashcroft, 336 F.3d 128, 137 (2d

21   Cir. 2003) (quoting Stern v. Trs. of Columbia Univ. in City of New York, 131 F.3d 305, 312 (2d

22   Cir. 1997)). Summary judgment is appropriate “[w]here the record taken as a whole could not

23   lead a rational trier of fact to find for the non-moving party.” Matsushita Elec. Indus. Co. v.

24   Zenith Radio Corp., 475 U.S. 574, 587 (1986).

25


                                                      2
1          The district court properly granted summary judgment in favor of Bonnaig for the

2   reasons stated in its opinion and order. We have considered Nuñez’s arguments and find them to

3   be without merit. Accordingly, we AFFIRM the judgment of the district court.

4                                              FOR THE COURT:
5                                              Catherine O’Hagan Wolfe, Clerk
6




                                                  3